                             Case 19-04703                    Doc 18        Filed 05/28/19 Entered 05/28/19 11:21:45                                       Desc Main
                                                                              Document     Page 1 of 6
      Fill in this information to identify your case:                                                                     499.25
                                                                                                                           499.25

      Debtor 1                Joel                                                Reyna
                              __________________________________________________________________
                                                                                                                              0.00
                                                                                                                              0.00
                              First Name                     Middle Name                Last Name


      Debtor 2                __________________________________________________________________
                                                                                                                              0.00           X   Check if this is an amended
      (Spouse, if filing)     First Name                     Middle Name                Last Name
                                                                                                                                                 plan, and list below the
      United States Bankruptcy Court for the : __ NORTHERN DISTRICT OF ILLINOIS __                                                               sections of the plan that have
                                                                                                                                                 been changed
                    19-04703
      Case Number ______________________________________________
       (If known)                                                                                                                                ________________________
                                                                                                                                                  3.1
                                                                                                                                                 ________________________


Official Form 113
Chapter 13 Plan                                                                                                                                                                   12/17

  Part 1:                   Notices

 To Debtors:                    This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                                indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                                do not comply with local rules and judicial rulings may not be confirmable.

                                In the following notice to creditors, you must check each box that applies.


 To Creditors:                  Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                                You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an
                                attorney, you may wish to consult one.

                                If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                                confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                                Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                                Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                                The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the plan
                                includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision will
                                be ineffective if set out later in the plan.




  1.1         A limit on the amount of a secured claim, set out in Section 3.2, which may result in a partial                                        Included          Not Included
              payment or no payment at all to the secured creditor

  1.2         Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out in                                         Included          Not Included
              Section 3.4
  1.3         Nonstandard provisions, set out in Part 8                                                                                              Included          Not Included



  Part 2:                   Plan Payments and Length of Plan


2.1     Debtors(s) will make regular payments to the trustee as follows:

            750.00
         $ ___________                      month for _____
                                        per_______       55 months
         Insert additional lines if necessary.
         If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
         payments to creditors specified in this plan.




Official Form 113                          Record # 812470                                Chapter 13 Plan                                                              Page 1
                   Case 19-04703                   Doc 18         Filed 05/28/19 Entered 05/28/19 11:21:45                                         Desc Main
                                                                    Document     Page 2 of 6
Debtor 1    Joel                                                Reyna
            __________________________________________________________________                                                             19-04703
                                                                                                                  Case Number (if known) ______________________________
            First Name                    Middle Name                   Last Name


2.2   Regular payments to the trustee will be made from future income in the following manner:

      Check all that apply.
            Debtor(s) will make payments pursuant to a payroll deduction order.
            Debtor(s) will make payments directly to the trustee.
            Other (specify method of payment):____________________________.

2.3   Income tax refunds
      Check one.
            Debtor(s) will retain any income tax refunds received during the plan term.
            Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the return and will
            turn over to the trustee all income tax refunds received during the plan term.
            Debtor(s) will treat income tax refunds as follows:

              ____________________________________________________________________________________________________

              ____________________________________________________________________________________________________

2.4   Additional payments.

      Check one.
            None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $ __________________.41,250.00


  Part 3:       Treatment of Secured Claims


3.1 Maintenance of payments and cure of default, if any.

      Check one.
            None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

            The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes required by
            the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either by the trustee or
            directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through disbursements by the
            trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on a proof of claim filed before the
            filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below as to the current installment payment and
            arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated below are controlling. If relief from the automatic stay
            is ordered as to any item of collateral listed in this paragraph, then, unless otherwise ordered by the court, all payments under this
            paragraph as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by the plan. The final
            column includes only payments disbursed by the trustee rather than by the debtor(s).

             Name of Creditor                   Collateral          Current installment           Amount of            Interest rate on      Monthly plan        Estimated total
                                                                    payment                       arrearage (if        arrearage             payment on          payments by
                                                                    (including escrow)            any)                 (if applicable)       arrearage           trustee

            CIT BANK                        4435 S.               $                 1,271.00     $    29,955.00            0.00     %       $           0.00     $       29,955.00
            NA/Loancare                     Richmond St.,           Disbursed by:
                                            Chicago IL                   Trustee
                                            60632 - Primary              Debtor(s)
                                            Residence

3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

            None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.




Official Form 113             Record # 812470                                       Chapter 13 Plan                                                               Page 2
                     Case 19-04703                 Doc 18          Filed 05/28/19 Entered 05/28/19 11:21:45                                          Desc Main
                                                                     Document     Page 3 of 6
Debtor 1     Joel                                                Reyna
             __________________________________________________________________                                                            19-04703
                                                                                                                  Case Number (if known) ______________________________
              First Name                   Middle Name                     Last Name



             The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.
             The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured claim
             listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of secured
             claim. For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim listed in a proof of
             claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each listed claim, the value of
             the secured claim will be paid in full with interest at the rate stated below.

             The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5 of this
             plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be treated in its entirety
             as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the creditor’s total claim listed on the
             proof of claim controls over any contrary amounts listed in this paragraph.

             The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the property interest
             of the debtor(s) or the estate(s) until the earlier of:
             (a) payment of the underlying debt determined under nonbankruptcy law, or
             (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.



             Name of Creditor         Estimated amount        Collateral       Value of        Amount of           Amount of          Interest Monthly            Estimated total
                                      of creditor's total                      collateral      claims senior to    secured claim      rate     payment to         of monthly
                                      claim                                                    creditor's claim                                creditor           payments

             Carmax AUTO             $           7,504.00    2005               $ 5,500.00       $   0.00         $        5,500.00     7.50 %    $ 173.00          $        6,214.79
             Finance                                         Chevrolet
                                                             Silverado
                                                             1500 with
                                                             over
                                                             170,000
                                                             miles

3.3 Secured claims excluded from 11 U.S.C. § 506.
      Check one.
            None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4    Lien avoidance.
       Check one.
             None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5    Surrender of collateral.

       Check one.
             None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

  Part 4:          Treatment of Fees and Priority Claims


4.1    General

       Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full without
       postpetition interest.


4.2    Trustee's fees

       Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be ________% of 6.10
                                                                                                                                plan payments; and
                                                                2,516.25
       during the plan term, they are estimated to total $___________.


4.3    Attorney's fees

       The balance of the fees owed to the attorney for the debtor(s) is estimated to be $___________.            0.00



4.4    Priority claims other than attorney's fees and those treated in § 4.5.

       Check one.

             None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.




Official Form 113            Record # 812470                                           Chapter 13 Plan                                                              Page 3
                    Case 19-04703                  Doc 18        Filed 05/28/19 Entered 05/28/19 11:21:45                                       Desc Main
                                                                   Document     Page 4 of 6
Debtor 1    Joel                                                Reyna
            __________________________________________________________________                                                          19-04703
                                                                                                               Case Number (if known) ______________________________
             First Name                    Middle Name                 Last Name




4.5   Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

      Check one.

            None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.


  Part 5:         Treatment of Nonpriority Unsecured Claims



5.1   Nonpriority unsecured claims not separately classified.

      Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
      providing the largest payment will be effective. Check all that apply.

            The sum of $___________.

              100
            _______%                                                                       5,111.00
                     of the total amount of these claims, an estimated payment of $_________.

            The funds remaining after disbursements have been made to all other creditors provided for in this plan.

                                                                                                                                                   0.00
            If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $______________.
            Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.
5.2   Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

            None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3   Other separately classified nonpriority unsecured claims. Check one.

            None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.


  Part 6:         Executory Contracts and Unexpired Leases



6.1   The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts
      and unexpired leases are rejected. Check one.

            None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.


  Part 7:         Vesting of Property of the Estate



7.1   Property of the estate will vest in the debtor(s) upon

      Check the applicable box:

            plan confirmation.
            entry of discharge.
            other: ____________________________________________.


  Part 8:         Nonstandard Plan Provisions



8.1   Check “None” or List Nonstandard Plan Provisions

            None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the
Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.


      Trustee will be the disbursing agent for pre-confirmation adequate protection payments of $85.00 to Carmax
      AUTO Finance.




Official Form 113            Record # 812470                                       Chapter 13 Plan                                                         Page 4
                   Case 19-04703                Doc 18         Filed 05/28/19 Entered 05/28/19 11:21:45                                       Desc Main
                                                                 Document     Page 5 of 6
Debtor 1    Joel                                                Reyna
            __________________________________________________________________                                                        19-04703
                                                                                                             Case Number (if known) ______________________________
            First Name                  Middle Name                  Last Name




  Part 9:       Signature(s):


9.1   Signatures of Debtor(s) and Debtor(s)' Attorney

If the Debtor(s) do not have an attorney, the Debtor(s) must sign below; otherwise the Debtor(s) signatures are optional. The attorney for the Debtor(s), if
must sign below.



      û                            Joel Reyna


            Date:




      û /s/ Ryan Scott Fojo
      ________________________________________
      Signature of Attorney for Debtor
                                                                           Date: 04/04/2019



By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s)
also certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to
those contained in Official Form 113, other than any nonstandard provisions included in Part 8.




Official Form 113           Record # 812470                                      Chapter 13 Plan                                                           Page 5
                   Case 19-04703                  Doc 18         Filed 05/28/19 Entered 05/28/19 11:21:45                                   Desc Main
                                                                   Document     Page 6 of 6
 Debtor 1   Joel                                                Reyna
            __________________________________________________________________                                                      19-04703
                                                                                                           Case Number (if known) ______________________________
            First Name                    Middle Name                  Last Name




Exhibit: Total Amount of Estimated Trustee Payments
       The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
       out below and the actual plan terms, the plan terms control.

a.    Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                        $            29,955.00

b.    Modified secured claims (Part 3, Section 3.2 total)                                                                $             6,214.79

c.    Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                           $                  0.00

d.    Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                 $                  0.00

e.    Fees and priority claims (Part 4 total)                                                                            $             2,516.25

f.    Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                          $             5,111.00


g.    Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                      $                  0.00


h.    Separately classified unsecured claims (Part 5, Section 5.3 total)                                                 $                  0.00

i.    Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                           $                  0.00

j.    Nonstandard payments (Part 8, total)                                                                               $                  0.00



      Total of lines a through j                                                                                         $            43,797.04




Official Form 113          Record # 812470                                         Chapter 13 Plan                                                     Page 6
